Citation Nr: 1030899	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  06-37 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to December 
1976, and from December 1981 to October 1982. 

This appeal comes to the Board of Veterans' Appeals (Board) from 
a December 2005 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, 
which denied the Veteran's claim for service connection for PTSD.   

In December 2007, the Veteran testified before the undersigned 
Veterans Law Judge at the RO (Travel Board hearing); a copy of 
the transcript has been associated with the record.

This case previously reached the Board in February 2008.  At that 
time, the Veteran's service connection claim was remanded for 
further development.  The case has been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with an acquired psychiatric 
disorder.

2.  The Veteran's statements, without objective corroborating 
evidence, are insufficient to verify the actual occurrence of his 
alleged in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 
3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of the VCAA letters from the 
agency of original jurisdiction (AOJ) to the Veteran dated in 
July 2005 and March 2008.  Those letters effectively satisfied 
the notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim for an 
acquired psychiatric disorder including PTSD; (2) informing him 
about the information and evidence the VA would seek to provide; 
and (3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2008 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007) (Dingess).  Thus, 
the Veteran has received all required notice in this case, such 
that there is no error in the content of his VCAA notice.  

With regards to the timing of his notice, the Board sees the AOJ 
did not provide the Veteran all necessary notice required under 
Dingess prior to initially adjudicating his claim in December 
2005, the preferred sequence.  But in Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process anew, 
as if that decision was never made.  Rather, the VA need only 
ensure that the Veteran receives (or since has received) content-
complying VCAA notice, followed by readjudication of his claim, 
such that the intended purpose of the notice is not frustrated 
and he is still provided proper due process.  Id. 120.  In other 
words, he must be given an opportunity to participate effectively 
in the processing of his claim.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit Court) has held 
that a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if adequate 
VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  
As a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the May 
2010 SSOC.  Therefore, since the VA cured the timing error and 
because the Veteran did not challenge the sufficiency of his 
notice, the Board finds that the VA complied with its duty to 
notify.  In essence, the timing defect in the notices has been 
rectified by the latter readjudication.  In addition, the Veteran 
has never alleged how any timing error prevented him from 
meaningfully participating in the adjudication of his claim.  As 
such, the Veteran has not established prejudicial error in the 
timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured service treatment records 
(STRs), service personnel records (SPRs), research by the Defense 
Personel Records Information Retreival System (DPRIS), VA 
treatment records, and private medical evidence as identified by 
the Veteran.  The Veteran has submitted personal statements, 
hearing testimony, and private medical evidence.  The Veteran has 
not provided authorization for the VA to obtain any additional 
private medical records, nor has he indicated that such records 
exist.  

The Board notes that in a May 2001 statement the Veteran 
indicated that he was receiving Social Security Administration 
(SSA) disability benefits.  The VA is required to obtain relevant 
records held by any federal department or agency that the 
claimant adequately identifies and authorizes the VA to obtain.  
38 U.S.C.A. § 5103A(c)(3).  Relevant records for the purpose of § 
5103A are those records that relate to the injury for which the 
claimant is seeking benefits and have a reasonable possibility of 
helping to substantiate the Veteran's claim.  Golz v. Shinseki, 
590 F.3d 1317, 1321 (Fed. Cir. 2010) citation omitted.  In his 
May 2001 statement, the Veteran indicated that he was receiving 
SSA disability benefits for disabilities which are not related to 
the claim at issue, that is, for orthopedic disabilities.  As 
such, any records would not be relevant to his claim.  Therefore, 
a remand is not necessary for pursuit of the Veteran's SSA.  

The Board notes that no medical examination has been conducted or 
medical opinion obtained with respect to the Veteran's service 
connection claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  However, the standards of McLendon are not met in 
this case.  Under McLendon v. Nicholson, 20 Vet. App. 79, 82 
(2006), in a disability compensation (service connection) claim, 
the VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  In this case, as related below, 
the Veteran has been diagnosed with PTSD.  However, despite 
substantial efforts by the AOJ, there has been no corroboration 
of the Veteran's claimed in-service stressor.  In fact, the 
weight of the evidence of record indicates that the Veteran's 
alleged stressor did not occur.  Nor is there any evidence to 
show that the Veteran incurred PTSD during his military service.  
As service and post-service records provide no basis to grant the 
claims, and in fact provide evidence against his claims, the 
Board finds no basis for a VA examination or medical opinion to 
be obtained.  

The Board is also satisfied as to substantial compliance with its 
February 2008 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court recently clarified that only 
substantial compliance, and not strict compliance, with the terms 
of an opinion request are required.  D'Aries v. Peake, 22 Vet. 
App. 97 (2008).  See also Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the Board's 
remand, because such determination more than substantially 
complied with the Board's remand order).  The Board finds that in 
the present case, there was substantial compliance with the 
Board's February 2008 remand.

In this case, the Board remanded the Veteran's claim for four 
actions.  First, the AOJ was to provide the Veteran with complete 
notice as to all of the elements of his claim, including Dingess 
notice.  This was accomplished by the March 2008 letter.  Then, 
the AOJ was to contact Eielson AFB (Air Force Base) in Alaska, to 
obtain the Veteran's complete SPRs.  While the AOJ did not 
contact Eielson AFB, in April 2008 the AOJ obtained complete 
SPRs, in particular regarding the Veteran's Air Force service 
from February 1970 to December 1976, which fulfills the purpose 
of this directive, and thereby shows substantial compliance.  
Third, the AOJ was to contact the JSRRC to attempt to corroborate 
the Veteran's claimed in-service stressor.  In March and April 
2010, the AOJ obtained via DPRIS a review of the relevant 
records, ensuring substantial compliance with this element of the 
Board's remand.  Fourth, the AOJ was to prepare a report 
detailing the nature of any in-service stressors established by 
the record.  If necessary to decide the Veteran's claim, a VA 
psychiatric examination was to be conducted.  In March 2010, the 
AOJ prepared a memorandum documenting the steps taken to confirm 
the Veteran's alleged stressor, the fact that the AOJ had been 
unable to establish any such stressor, and concluding that no 
additional development (including a VA psychiatric examination) 
was necessary.  Therefore, this element of the Board remand was 
complied with.  Finally, the AOJ was to readjudicate the 
Veteran's claim, which was accomplished by the May 2010 SSOC.  
All elements of the February 2008 remand have been complied with.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection for PTSD

The establishment of service connection for PTSD requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor actually occurred; 
and (3) medical evidence of a link between current symptomatology 
and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is not required.  Rather, a 
diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (the Board 
must make a specific finding as to whether the Veteran engaged in 
combat).

Conversely, if VA determines the Veteran did not engage in combat 
with the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, the 
record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 
(1996).  That said, corroboration of every detail of a claimed 
stressor, including his personal participation, is not required; 
rather, he only needs to offer independent evidence of a 
stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence 
of a nexus between the claimed in-service stressor and the 
current disability.  Just because, however, a physician or other 
health professional accepted an appellant's description of his 
military experiences as credible and diagnosed him as suffering 
from PTSD does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) and 
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, 
a medical provider cannot generally provide supporting evidence 
that a claimed in-service event actually occurred based on a 
post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  

However, on July 13, 2010, VA recently amended its regulations 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  This revision adds to the types of 
PTSD claims that VA will accept through credible lay testimony 
alone as being sufficient to establish occurrence of an in-
service stressor without undertaking further development to 
verify the Veteran's account.  The primary effect of the 
amendment of 38 C.F.R. § 3.304(f) is the elimination of the 
requirement for corroborating evidence of a claimed in-service 
stressor if it is related to the Veteran's "fear of hostile 
military or terrorist activity."  Specifically, the final rule 
amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and that 
the Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  For purposes of 
this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39,843 - 39,852 (July 13, 2010) (to be codified 
at 38 C.F.R. § 3.304(f)(3).  

As to the effective date of this amendment, the new provisions 
apply to applications for service connection for PTSD that: (1) 
are received by VA on or after July 13, 2010; (2) were received 
by VA before July 13, 2010 but have not been decided by a VA 
regional office as of July 13, 2010; (3) are appealed to the 
Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) 
were appealed to the Board before July 13, 2010 but have not been 
decided by the Board as of July 13, 2010; or (5) are pending 
before VA on or after July 13, 2010 because the United States 
Court of Appeals for Veterans Claims vacated a Board decision on 
an application and remanded it for readjudication.  See 75 Fed. 
Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. 
§ 3.304(f)(3)).

When, however, there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Analysis for an Acquired Psychiatric Disorder to Include PTSD

As required by the Court, the Board considers the Veteran's claim 
for service connection for PTSD as encompassing all psychiatric 
disorders evident in the record, pursuant to the findings of 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
health disability that could reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  The Board acknowledges that the 
Veteran has also historically been diagnosed with the following:  
alcohol dependence (see the Veteran's STR from February 1976), 
mixed personality disorder (see the March 1983 VA psychiatric 
examination), and depression (see the private treatment record 
dated in May 1998 from M. Lopez, M.D., and VA psychiatric 
examination of July 1998).  As such, other acquired psychiatric 
disorders beyond PTSD are of record; however, these claims were 
fully adjudicated in the rating decisions of April 1977 and April 
1999.  The Veteran has not been diagnosed with any further 
acquired psychiatric disorders since these prior denials, nor has 
he expressed an interest in reopening these previously 
adjudicated claims.  As such, based on the evidence of record and 
the Veteran's contentions, the only acquired psychiatric disorder 
currently at issue is the Veteran's claim for PTSD.  

The Veteran claims that he currently experiences PTSD due to 
events which occurred during his first period of service in the 
Air Force from February 1970 to December 1976.  The first 
requirement for service connection for PTSD is a diagnosis of 
PTSD.  See 38 C.F.R. § 3.304(f).  The Veteran was diagnosed with 
PTSD by a VA physician in January 2004.  Subsequent VA medical 
treatment records dating up to September 2009 also document that 
the Veteran has been receiving medication and treatment for his 
PTSD.  Finally, the Veteran has submitted private treatment 
records from M. Lopez, M.D., dated in April 2006, November 2006, 
August 2007, and further records dating from April 2006 to 
September 2009, which also document the Veteran's diagnosis of 
and treatment for PTSD.  Therefore, the Board concludes that the 
Veteran currently experiences PTSD.  

The Veteran has indicated that his PTSD is due to his service in 
Eielson AFB in Alaska, where he performed "hot refueling," a 
task involving pressure to quickly refuel and service Air Force 
planes flying missions in Vietnam, which was dangerous work.  See 
the Veteran's stressor statements of July 2005, undated, and 
April 2010; see also the Veteran's hearing transcript pges. 3-7, 
8-9, and the March 2006 VA medical treatment record.  In 
particular, he stated that he witnessed an explosion wherein an 
airplane that was refueling exploded.  See the Veteran's undated 
stressor statement, and the hearing transcript pges. 5-6, 8, and 
the March 2006 VA medical treatment record.  Second, the Veteran 
has also indicated that his PTSD was caused by the death of 
friends who perished in Vietnam during his service.  See the 
Veteran's July 2005 stressor statement.  He has also indicated 
that his PTSD was caused by the delivery of diesel fuel "by 
North Pole."

With regard to the above stressors, the Board acknowledges on 
July 13, 2010, VA recently amended its regulations governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  See 75 Fed. Reg. 39,843 - 39,852 
(July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3).  
However, none of the Veteran's alleged stressors in the present 
case involve "fear of hostile military or terrorist activity," 
as contemplated by the amended regulation.  Therefore, none of 
the alleged stressors fit within the parameters of the regulation 
change, such that the regulation change is of no benefit to this 
particular Veteran's case, and his claim cannot be granted on the 
basis of exposure to circumstances which would provoke fear of 
hostile military or terrorist activity.

Furthermore, the Veteran's claimed stressors do not any combat 
related events during his active service.  He has not been issued 
any medals which might serve to show combat experience, nor do 
his service personnel records (SPRS) show any evidence that he 
experienced or was exposed to combat.  38 U.S.C.A. § 1154; 
38 C.F.R. § 3.304(f).  In such a case, there must be evidence to 
corroborate the Veteran's statements regarding his PTSD 
stressors.  Cohen, 10 Vet. App. at 143; Moreau, 9 Vet. App. at 
395.  

The Veteran has claimed that his PTSD is due to the death of 
acquaintances serving in Vietnam or by refueling missions to the 
North Pole.  The Veteran has not provided any information to 
allow the AOJ to attempt to corroborate the deaths of such 
individuals or his participation in such missions.  See 38 C.F.R. 
§ 3.159(c)(2)(i) (in the case of records requested to corroborate 
a claimed stressful event in service, the claimant must provide 
information sufficient for the records custodian to conduct a 
search of the corroborative records).  The Veteran has also not 
provided evidence as to how the death of friends serving in 
Vietnam or service on refueling trips to the North Pole might 
have caused his current PTSD.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining 
putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, these events cannot be sufficiently 
corroborated to provide a basis for granting service connection 
for PTSD.  

However, the Veteran has also claimed that he performed "hot 
refueling," and that in the course of these duties he witnessed 
an explosion of an F4 Air Force plane during this process, and 
that this caused his current PTSD.  He has indicated that this 
occurred in a period dating from 1970 to 1972.  See the Veteran's 
July 2005 and undated statement, the hearing transcript pg. 5, 
and March 2006 VA medical treatment record.  He also indicated 
that it might have occurred in a period from June 1970 to 1974.  
See the Veteran's April 2010 statement.  

In this case, the AOJ has obtained the Veteran's SPRs from his 
Air Force service from February 1970 to December 1976.  These 
include the Veteran's periodic performance appraisals, which show 
that the Veteran was assigned to Eielson AFB, Alaska, from around 
February 1970 to October 1971.  Then, beginning in October 1971, 
these records show that he was assigned to Kirtland AFB, in New 
Mexico.  There is no evidence in his SPRs that the Veteran ever 
returned to service in Alaska after he left.  As such, to 
corroborate the occurrence of this event during his service in 
Alaska, the AOJ requested a search for an explosion of an F-4 
aircraft in Alaska in 1970 or 1971.  In March 2010, the DPRIS 
search revealed that there was no evidence of an F-4 phantom 
mishap during 1970.  Then in April 2010, the DPRIS search further 
revealed that there was no evidence of such an accident in 1971.  
This search also used consultation with the US Air Force Safety 
Center, which also could not provide any information regarding 
such an incident.  As such, the AOJ has been unable to 
corroborate the Veteran's claim.

The Board notes the Veteran's representative's contention that 
the dates of the Veteran's service in Alaska are unclear, and 
that further research is necessary.  See the July 2010 Informal 
Brief of Appellant in Appealed Case.  While the Board 
acknowledges that the Veteran has indicated that this event 
occurred in a period of time dating from 1970 to 1974, the 
Veteran's SPRs show that he had been transferred to duty at 
Kirtland AFB in New Mexico during 1971.  Therefore, further 
search during the period of any accident as alleged by the 
Veteran during 1972 at Eielson AFB would not assist in 
corroborating his claim, as the evidence shows that the Veteran 
was not stationed there at that time.  The Board concludes that 
there is insufficient corroborating evidence to confirm the 
Veteran's alleged PTSD stressor of exposure to an explosion 
during service, such that service connection cannot be granted on 
this basis.  

Service connection for PTSD may be granted if the record 
establishes a diagnosis of PTSD during service.  38 C.F.R. 
§ 3.304(f)(1).  The Board notes that the Veteran has reported 
that he began alcohol abuse in service, which was self-medication 
for his current acquired psychiatric disorders.  See the 
Veteran's July 2005 stressor statement, and the hearing 
transcript pg. 10; see also the "buddy" statement of J.O. dated 
in July 2005.  Generally, for claims filed after October 31, 
1990, service-connected disability compensation is precluded for 
disability that is the result of the Veteran's willful misconduct 
or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131.  
See also 38 C.F.R. §§ 3.1(n), 3.301.  However, service-connected 
disability compensation may be awarded for an alcohol or drug 
abuse disability secondary to a service-connected disability or 
use of an alcohol or drug abuse disability as evidence of the 
increased severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  In this regard, 
the Federal Circuit cautioned that compensation would only result 
where there was clear medical evidence establishing that the 
alcohol or drug abuse disability was caused by a veteran's 
primary service-connected disability.  Id.  It also determined 
that the statute precludes compensation in two situations:  1) 
for primary alcohol abuse disabilities, i.e. alcohol abuse 
disability arising during service from voluntary and willful 
drinking to excess; and 2) for secondary disabilities (such as 
cirrhosis of the liver) that result from primary alcohol abuse.  
Id.

As such, there is a history of alcohol related incidents in the 
Veteran's SPRs beginning as early as July 1974, with a punishment 
for driving while intoxicated indicated as occurring in October 
1976.  Furthermore, the Veteran's STRs show treatment for alcohol 
dependency beginning in December 1974, with a diagnosis of 
alcohol dependency in February 1976.  The Veteran has indicated 
that his PTSD and subsequent drinking was caused by an explosion 
which occurred during his service in Alaska, around 1971; 
however, as noted previously this event could not be 
corroborated.  Furthermore, while there is evidence of alcohol 
dependence during the Veteran's service, this did not begin until 
July 1974, several years after his service at Eielson AFB.  In 
fact, the performance appraisals dated in November 1971 and 
October 1972, during the period of the alleged incident provide 
excellent reviews of the Veteran's performance.  As such, this 
evidence does not provide secondary corroborating evidence of the 
incurrence of PTSD during his service in Alaska, or that this was 
a method of coping with an event which occurred during his 
service in Alaska.  

Finally, the Veteran is not competent to relate that his drinking 
was self-medication for such a disorder, 38 C.F.R. § 3.159(a)(1), 
and there is no competent medical opinion stating that his in-
service alcohol problems were a form of self-treatment for 
service-incurred PTSD.  The STR dated in February 1976 which 
documents treatment for the Veteran's alcohol dependency does not 
note any evidence that this is the result of stress from any 
explosion or work-place accident.  The Veteran's medical STRs 
were generated with a view towards ascertaining his then-state of 
physical fitness; they are akin to statements of diagnosis and 
treatment and are of increased probative value.  See Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997); see also Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the 
Veteran's service treatment records, has greater probative value 
than reported history).  As such, with regard to his alcohol 
dependence, there is no medical evidence demonstrating that this 
disorder was secondary to any service-incurred PTSD.  Therefore, 
compensation may not be paid for his alcohol dependence.  
38 U.S.C.A. §§ 1110; see also 38 C.F.R. 
§§ 3.1(n), 3.301.

The Board notes that the private treatment record from Dr. Lopez 
dated in April 2006 indicates that the Veteran's PTSD began in 
1976, which would indicate that his PTSD began during his first 
period of service in the Air Force.  This opinion is provided 
without a discussion of how the Veteran's PTSD was caused by the 
Veteran's military service, or why the examiner reached the 
conclusion that this disorder has existed since service.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded no 
weight).  In fact this opinion appears to be based almost 
entirely on a history of PTSD symptomatology provided by the 
Veteran.  As such, the Court has concluded that when the Board 
does not accept a medical opinion based on the history provided 
by the Veteran, it must also explain why that history is not 
credible.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).  

Regarding the contention that the symptoms of the Veteran's PTSD 
began in service, when weighing lay evidence, the Board is 
entitled to discount the credibility of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements, or, to a 
certain extent, bad character.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  In 
this case, the Veteran has provided multiple contradictory 
statements regarding the history of his current mental disorder 
which undermines his credibility.  At one point in reciting his 
fear of an explosion, the Veteran indicated "thank God nothing 
happened then."  See the Veteran's July 2005 stressor statement.  
In other instances the Veteran has only mentioned the stress of 
performing hot refueling as his stressor, but neglected to 
mention any such explosion.  See the VA medical treatment record 
dated in January 2004.  Finally, he has also indicated that he 
witnessed "a couple of explosions."  See the hearing transcript 
pg. 4.  However he also indicated that he was afraid while 
refueling that something would happen, but "[n]ever did."  Id. 
pg. 8.  The Board notes that the Veteran has asserted that at 
this time he fell from a ladder and injured his back (see the 
hearing transcript pg. 5); however he has previously indicated 
that this injury was due to a fall from his roof (see the VA 
medical examination of July 1998).  As such, the Veteran's 
inconsistent statements in this regard render his statements 
regarding the history of his condition not credible.  

Furthermore, the Veteran's VA psychiatric examinations from March 
1973 and July 1998 do not indicate that any of the Veteran's 
psychiatric disorders are due to a workplace explosion or 
accident.  The Federal Circuit Court has held that an extensive 
lapse of time between the alleged events in service and the 
initial manifestation of the subsequently reported symptoms 
and/or treatment is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also. Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (although the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  In this case, the failure of 
these examiners when reviewing the Veteran's psychiatric 
disorders to note the occurrence of such an event also weigh 
against the Veteran's inconsistent statements regarding the in-
service incurrence of his PTSD.  

The Board concludes that the Veteran's statements of experiencing 
his current symptoms during and after his service, as caused by 
his exposure to an in-service explosion are not credible.  The 
Board reaches this conclusion based on the Veteran's history of 
inconsistent statements, intervening substance dependence, and 
the weight of the medical evidence against concluding that the 
Veteran's PTSD began during his active service.

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, the 
Board finds that the preponderance of the evidence is against 
service connection for an acquired psychiatric disorder, to 
include PTSD, with no reasonable doubt to resolve in the 
Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


